t c memo united_states tax_court joe shelby griffith petitioner v commissioner of internal revenue respondent docket no 18161-02l filed date joe shelby griffith pro_se jeffrey c venzie for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his and tax_liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in milmay new jersey petitioner is a habitual nonfiler in addition to several other years petitioner did not file income_tax returns for or in separate notices of deficiency respondent determined deficiencies of dollar_figure and dollar_figure for and respectively additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure for and respectively and an addition_to_tax pursuant to sec_6654 of dollar_figure for petitioner did not receive the notices of deficiency for and on date respondent assessed the aforementioned amounts and interest on or about date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing for and on date petitioner sent respondent a form request for a collection_due_process_hearing hearing request in the hearing request petitioner claimed he was unemployed during and he owed no tax for and and that the period of limitations on collection for and had expired in date appeals officer judith hornstein was assigned to petitioner’s collection case ms hornstein sent petitioner a letter scheduling a hearing for date petitioner did not attend the hearing on date ms hornstein wrote to petitioner and again offered him the opportunity to meet with her on date petitioner wrote ms hornstein that because issues of religion and conscience would not be considered at the hearing he saw no point in attending the hearing on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy in his petition petitioner contended that the 10-year period of limitations for collection for and had expired and challenged the deficiencies and additions to tax for and on moral and religious grounds opinion respondent concedes that petitioner did not receive the notices of deficiency for or and that he is entitled to contest the underlying tax_liability for and accordingly we review petitioner’s underlying tax_liability for and 114_tc_176 if the underlying tax_liability is properly at issue we review that issue on a de novo basis 114_tc_604 goza v commissioner supra pincite we review the remainder of respondent’s determination for an abuse_of_discretion sego v commissioner supra petitioner challenged the tax and additions to tax on moral and religious grounds this argument is without merit 170_f3d_173 3d cir affg 110_tc_137 petitioner otherwise conceded that the amounts determined in the notices of deficiency are correct for the first time at trial petitioner argued that respondent did not mail the notices of deficiency to petitioner’s last_known_address generally we do not consider an issue that is raised for the first time at trial see 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 additionally petitioner was aware of this issue before filing an amendment to petition petitioner however chose not to amend the petition to raise this issue thus we do not consider it petitioner also claimed that the period of limitations for collection for and expired we disagree tax may be collected by levy if the levy is made within years after the assessment of the tax sec_6502 if a hearing is requested under sec_6330 the levy actions which are the subject of the requested hearing and the running of any period of limitations under sec_6502 are suspended for the period during which the hearing and appeals thereof are pending sec_6330 the deficiencies and additions to tax for and were assessed on date these assessments were timely because in light of petitioner’s failure_to_file returns for these years pursuant to sec_6501 respondent could assess the taxes for and at any time respondent sought to levy on petitioner’s property on or about date--well within the 10-year period of limitations on date the period of limitations on collection for and was suspended by petitioner’s hearing request sec_6330 the period of limitations on collection for and remains suspended during this proceeding id accordingly the period of limitations on collection for and has not expired petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b to reflect the foregoing decision will be entered for respondent
